Exhibit 32-a CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO RULE 13a-14(b) UNDER THE EXCHANGE ACT AND 18 U.S.C. SECTION 1350 (as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002) As required by Rule 13a-14(b) under the Securities Exchange Act of 1934, as amended, and 18 U.S.C. Section 1350, I, Charles G. McClure, Jr., hereby certify that: 1. The Quarterly Report of Meritor, Inc. on Form 10-Q for the quarterly period ended April 3, 2011 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, and 2.
